Citation Nr: 1208953	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1. Entitlement to service connection for a left shoulder disability

2. Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had service in the Army National Guard from February 1981 through June 2002.  He had a period of active duty for training from May 1981 through August 1981, and active duty from February 1, 2002 through June 23, 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for chronic left shoulder pain secondary to impingement syndrome with acromioclavicular joint disease, and denied service connection for chronic neck pain secondary to disc disease.  

In a November 2006 decision, the Board denied the Veteran's claims of service connection for left shoulder and cervical spine disabilities on appeal.  The Veteran appealed the Board's November 2006 denials to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for partial remand, the Court, in a May 2008 Order, vacated the Board's decision as to the denials of service connection for left shoulder and cervical spine disabilities and remanded the matter to the Board.  In September 2008, the Board issued a remand in this case.  The Board finds that there was substantial compliance with the September 2008 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, in May 2009, the Board issued a decision, denying the Veteran's claims for service connection for a left shoulder disability and a cervical spine disability.  The Veteran again appealed the Board's decision to the Court.  In September 2011, the Court issued a memorandum decision, reversing, in part, the Board's May 2009 decision, and remanding for further action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Under the applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or where arthritis is demonstrated to a compensable degree within one year of separation from service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty during service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

Alternate methods are provided within this framework by which service connection may be granted. For example, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a claimant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court, lay observation is competent.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306(b) (2011).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).

In the memorandum decision, issued in September 2011, the Court found that the record amply supported the Board's determination that the left shoulder and neck conditions preexisted the Veteran's active duty service, and found no reason to disturb the Board's finding that preexistence of the shoulder and neck conditions had been established by clear and unmistakable evidence.  The Court noted that the Secretary must also prove, by clear and unmistakable evidence, that the preexisting shoulder and cervical spine disorders were not aggravated during the Veteran's active duty service, brief as it was, in order to rebut the presumption of soundness.  The Court found that the Board's approach to the aggravation issue was both legally and factually flawed, noting that several portions of the record constituted affirmative evidence of aggravation.  The Court noted that VA must prove lack of aggravation, and in doing this, VA may not rest on the notion that the record contains insufficient evidence of aggravation, but instead, VA must develop evidence to affirmatively prove that there was no aggravation.  The Court found that VA had not carried its burden of proving lack of aggravation by clear and convincing evidence, and that, in sum, the evidence of lack of aggravation did not rise to the level of clear and unmistakable evidence.  The Court then reversed the Board's finding as to aggravation of the preexisting shoulder and cervical spine conditions, and directed that a finding of in-service aggravation be entered for these conditions.  The Court indicated that it did not necessarily follow that the unrebutted presumption of soundness will lead to service connection for the shoulder and cervical spine conditions, and that the Veteran must still demonstrate a current disability and a nexus between his current disability and the in-service aggravation.  The Court remanded these matters for further fact finding on the current disability and nexus issues.  

In light of the Court's findings in the memorandum decision, several findings are clear:  (1) clear and unmistakable evidence demonstrates that the Veteran's left shoulder and cervical spine conditions, characterized as chronic left shoulder pain secondary to impingement syndrome with acromioclavicular joint degenerative joint disease and chronic neck pain secondary to mild degenerative disc disease at C6-C7, existed prior to service entrance; (2) the record does not contain clear and unmistakable evidence demonstrating that his preexisting left shoulder and cervical spine disabilities were not aggravated in service; and (3) therefore, the Veteran's preexisting left shoulder condition and cervical spine condition were aggravated during his period of active duty service from February to June 2002.  Therefore, the presumption of soundness was not rebutted in this case.  

As noted by the Court, however, it does not necessarily follow that the unrebutted presumption of soundness herein will lead to service connection for the Veteran's left shoulder and cervical spine conditions.  The Veteran must still demonstrate current disabilities and nexus between his current disability and in-service aggravation.  In that regard and as noted, the Board notes that service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362  , 1355 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

In light of the Court's memorandum decision, in-service aggravation has been shown, however, it is unclear from the record as to the nature of the Veteran's current left shoulder and cervical disabilities, and whether such may be related to the in-service aggravation.  Moreover, the record reflects that the Veteran has yet to undergo any VA examinations in light of the current posture of the case, as the VA examination reports dated in September 2004 were provided by a VA physician's assistant who had reviewed the Veteran's claims folder and provided the requested opinions.  In addition, in support of his claim, the Veteran provided the names of private medical providers, however, records have only been obtained through 2004.  In light of the current evidentiary posture of the case, and the fact that the Veteran's preexisting left shoulder condition and cervical spine condition were found to have been aggravated during his active duty service, the Board finds that a VA examination and opinion is necessary and warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the VA examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of left shoulder and cervical pain and other related symptoms since his period of active service from February to June 2002.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment (since 2004) that he may have received regarding his left shoulder condition and/or  his cervical condition.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any current left shoulder disability and current cervical or neck disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed.  

a. The examiner should be specifically advised that the Veteran had a preexisting left shoulder condition and a preexisting cervical spine condition that were aggravated during his period of active duty service from February to June 2002.  For purposes of this appeal, he is found to be sound on entrance into the military service in 2002.  

b. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current left shoulder disability had an onset in or is causally related to the preexisting left shoulder condition shown to be aggravated during active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

c. The examiner should also be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current cervical disability had an onset in or is causally related to the preexisting cervical condition shown to be aggravated during active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

d. In offering any opinion(s), the examiner must acknowledge and discuss the Veteran's competent lay evidence regarding any report of continuity of symptoms since service.  The examiner must also explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, along with an explanation as to why that is so.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

